Title: From George Washington to Francis Deakins, 1 July 1794
From: Washington, George
To: Deakins, Francis


               
                  Sir
                  Mount Vernon July 1st 1794.
               
               The letter with which you were pleased to favor me, dated the 12th Ulto I received at George Town on my way to this place.
               I am much obliged to you for your ready compliance with my request, and for the trouble you have taken to examine into the trespasses which have been committed on my part of Woodstock manner. The footing on which you have placed the collection & deposit of the Rents, on my behalf, is very agreeable to me; & I thank you for the assurance that you will have an eye to my interest in your neighbourhood.
               I should greatly prefer the cultivation of Wheat to Tobacco, on those Lands; & I should have thought myself happy in having such a tenant as Mr Oneil; but it is long, since I have formed a fixed resolution never to let land to any one who does not live on it; but adjoining thereto because from experience I have found in all these cases that my land has always been pressed hard to save their own; and of the improvements which it ought to receive from the stock, Litter &ca it has been robbed for the benefit of the other. I mean by no means to suggest that this would be the case with Mr Oneil; but to shew the principle on wch my resolution has been founded. Besides, it might be inconvenient perhaps to the Tenants that are on the land to be dispossessed. With great esteem, I am Sir Yr most Obedt Servt
               
                  Go: Washington
               
            